Case 16-11046-mdc        Doc 77     Filed 08/03/20 Entered 08/03/20 12:24:00 Desc Main
                                    Document       Page 1 of 2
                                           1 Berti Stipulation Bankruptcy Case # 16-11046/MDC


                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re: Joseph Berti,                                 CHAPTER 13
         Debtor.
                                                      BANKRUPTCY CASE NUMBER
 Nationstar Mortgage LLC,                             16-11046/MDC
       Movant,
 v.                                                   11 U.S.C. § 362
 Joseph Berti,
       Debtor,
 William C. Miller, Trustee,
       Additional Respondent.

                                  STIPULATION AND ORDER

       AND NOW, in consideration of the mutual promises and agreements set forth below, and

other good and valuable consideration, the receipt and sufficiency of which is hereby

acknowledged, it is hereby stipulated and agreed to by and between the undersigned as follows:

       1.      On April 2, 2019, the parties hereto entered into a Stipulation for the cure by

Debtor of post-petition arrears due to Movant, which was subsequently entered as an Order of

Court April 12, 2019

       2.      On April 6, 2020, a Notice of Default was sent to Debtor pursuant to the terms of

the Stipulation, and on April 24, 2020, Movant filed a Certification of Default, entitling it to

relief from the Automatic Stay.

       3.      On May 4, 2020, this Honorable Court entered an Order granting Movant Relief

from the Automatic Stay (the "Relief Order").

       4.      On or about July 6, 2020, Debtor submitted certified funds in the amount of

$2,988.77 to cure the default.

       5.      The parties hereto have agreed to vacate the Relief Order and reimpose the

automatic stay.
Case 16-11046-mdc       Doc 77      Filed 08/03/20 Entered 08/03/20 12:24:00 Desc Main
                                    Document       Page 2 of 2
                                           2 Berti Stipulation Bankruptcy Case # 16-11046/MDC


       6.     Debtor hereby reaffirms the obligations under the original Stipulation and agrees

to be bound by the terms thereof.

       The parties request that this Honorable Court approve this stipulation.


Dated: July 20, 2020                         ___/s/ Kristen D. Little ______________
                                             Kristen D. Little, Esquire
                                             Attorney for Movant


Dated: July 20, 2020                         /s/ Brad J. Sadek___________________________
                                             Brad J. Sadek, Esquire
                                             Attorney for Debtor


        7/24/2020                              /s/ LeeAne O. Huggins No Objection
Dated: ____________________________          ________________________________
                                             William C. Miller
                                             Trustee


       AND NOW, this ______________ day of ________________, 2020, it is hereby
ORDERED that the foregoing Stipulation is approved, shall be, and is made an Order of this
Court.


                                             BY THE COURT:



                                             ____________________________________
                                             HONORABLE MAGDELINE D. COLEMAN
                                             UNITED STATES BANKRUPTCY JUDGE
